Exhibit 99.2 UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION On January 5, 2016, Starwood Waypoint Residential Trust (“SWAY”) completed a series of transactions that resulted in (1) SWAY internalizing its management (the “Internalization”) and (2) SWAY merging Colony American Homes, Inc. (“CAH”) with and into a wholly-owned subsidiary of SWAY (the “Merger”). Upon the closing of the Internalization and the Merger, the combined company was named “Colony Starwood Homes” (the “Combined Company”). The Internalization SWAY, Starwood Waypoint Residential Partnership, L.P., SWAY’s wholly-owned subsidiary (the “Operating Partnership”), SWAY Management LLC (the “Manager”) and Starwood Capital Group Global, L.P. (“Starwood Capital Group”) entered into a Contribution Agreement dated as of September21, 2015, as amended (the “Contribution Agreement”), pursuant to which SWAY internalized its management through the acquisition of the Manager. Upon consummation of the Internalization, Starwood Capital Group contributed the outstanding equity interests of the Manager to the Operating Partnership in exchange for 6,400,000 common units of the Operating Partnership (“OP Units”). The OP Units are redeemable at the election of the holder upon the expiration of a specified lock-up period, and the Combined Company has the option, at the Combined Company’s sole discretion, to redeem any such OPUnits for cash or exchange such OPUnits for the Combined Company’s common shares, $0.01 par value per share (“Common Shares”), on a one-for-one basis. As a result of the Internalization, the Combined Company owns all material assets and intellectual property rights of the Manager that were used in the conduct of SWAY’s business. CAH Reorganization As of December 31, 2015, CAH held a controlling interest in Colony American Finance (“CAF”), a specialty residential finance company that originates loans to small to midsize aggregators of single-family rental homes. In connection with the Merger, CAF was spun out to CAH’s investors as part of the reorganization of CAH (the “CAH Reorganization”) and the Combined Company does not own an interest in CAF.
